—Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered *345April 26, 1993, convicting defendant, after a jury trial, of criminal sale óf a controlled substance in the third degree and criminal possession of a controlled substance in the third and fifth degrees, and sentencing him, as a second felony offender, to concurrent terms of 41/2 to 9 years, 41/2 to 9 years, and 2 to 4 years, respectively, unanimously affirmed.
The verdict was not against the weight of the evidence. The officers’ identifications of defendant were consistent and not "generic” in that they described defendant’s race, approximate age, weight and height, as well as precisely the clothing he was wearing. Any minor discrepancies in the testimony involved credibility issues, which were properly presented to the jury, and we see no reason to disturb its verdict. Concur — Sullivan, J. P., Ellerin, Rubin, Kupferman and Williams, JJ.